PER CURIAM.
The trial court granted summary judgment against the estate of a deceased wife on its claim against her surviving husband for negligence in the operation of an automobile causing her death. The court decided that interspousal immunity bars the claim. In its initial brief, the estate cites the recent supreme court decision in Waite v. Waite, 618 So.2d 1360 (Fla.1993), in which the court decided that this form of immunity from civil liability is no longer part of Florida’s common law. In response to this brief, the surviving husband has filed a concession of error.
*1097After reviewing the record and the Waite decision, we accept the concession. The summary judgment barring the claim on interspousal immunity grounds is reversed and the case remanded to the trial court for further proceedings.
REVERSED.
DELL, C.J., FARMER, J., and DOWNEY, JAMES C., Senior Judge, concur.